Citation Nr: 0332994	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-03 3380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran, who had unverified active service from 
November 1983 to November 1991, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

REMAND

The Board finds that additional development is needed in this 
case before proceeding with appellate review for the reasons 
set forth below.

As an initial matter, the Board notes that the record on 
appeal does not contain verification of the veteran's 
military service.  As noted above, she has reported that she 
had active duty service from November 1983 to November 1991.  
The RO should ensure that verification of such service is 
obtained and made a part of the record on appeal. 

Further, service medical records and private medical records 
dated July 1983 to December 1999 show that the veteran had 
knee surgery in 1977, yet the veteran contends that the 
surgery resolved the problem prior to her entering service.  
She further argues that that there was no degeneration of the 
knee joint prior to service and that the degeneration was a 
direct result of the exercise prescribed by the military.  
Although the veteran was afforded a VA examination in 
February 2001, the examiner did not address the issue of 
aggravation of any preexisting condition and in fact, the 
examiner indicated that there was a negative clinical and 
radiological examination of the veteran's knees.

However, the record on appeal does contain an April 2000 
letter from M. T., M.D. the veteran's physician at Irwin Army 
Community Hospital.  In that letter Dr. T. indicated that the 
veteran had had a lifelong problem with her legs and knees 
and that the eight years of active duty and increased 
physical activity most certainly caused more wear and tear on 
the veteran's knees, and specifically more strain on the 
veteran's already abnormal knees.  However, Dr. T. did not 
specify the nature of that abnormality of the knees nor did 
she indicate the nature of the current bilateral knee 
disorder.  The RO should seek additional clarification from 
Dr. T. in this regard.

Further, there appear to be records that have not been 
associated with the evidence of record.  In this regard, the 
Board observes that in the veteran's substantive appeal of 
March 2002, she indicated that she has been diagnosed as 
having excessive cartilage wear and arthritis of the knees.  
She reported that in addition to Dr. T., referenced above, 
other examiners had indicated that she had a current 
bilateral knee disorder including cartilage wear and 
arthritis that were related to her military service.  As 
noted above, clarification of Dr. T.'s statement is sought by 
this remand.  However, the veteran also reported that she had 
seen two orthopedic specialists, who also noted that she had 
arthritis and thinning cartilage of the knees.  While it 
appears that some of the service department medical records 
are of record, it does not appear that the file contains the 
complete records as such diagnoses are not contained in the 
medical evidence of record.  Further, the veteran reported 
that after the final diagnosis at Fort Riley, she was seen at 
VA by orthopedic doctors, a physician's assistant, and an 
orthopedic specialist to treat her arthritis.  Again, it does 
not appear that such records have been obtained.  Based on 
the foregoing, the Board finds that the RO should obtain a 
chronology of care regarding the veteran's bilateral knee 
disorder including specifically where the diagnosis of worn 
knee cartilage and arthritis were made.  Such records should 
be added to the record on appeal.

Moreover, in light of the foregoing and once the additional 
records are obtained, the RO should afford the veteran 
another VA orthopedic examination. 

Finally, the Board notes that during the pendency of this 
appeal, Congress passed the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  The Board notes that the VCAA became law 
in November 2000 and that the veteran filed her claim for VA 
benefits in this case prior to that date; that claim remains 
pending before VA.  Thus, because there was no final Board 
decision at the time of the November 2000 VCAA enactment 
date, the Board finds that such provisions of the VCAA are 
potentially applicable to this pending appeal.  See Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  Therefore, 
since this case is being remanded for additional development 
and although the RO did inform the veteran of the pertinent 
provisions of the VCAA by VA letter dated in May 2001, the RO 
should ensure that the veteran is informed that that 
notwithstanding the information previously provided in the 
VCAA notice letter to the veteran in May 2001, a full year is 
allowed to respond to a VCAA notice.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  . 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact National 
Personnel Records Center (NPRC), or any 
other appropriate records custodian to 
verify all dates of active duty for the 
veteran.

2.  The RO should contact the veteran 
and request that she identify the 
names, locations, and approximate dates 
of treatment for all service 
department, VA and private health care 
professionals who have provided 
treatment for her bilateral knee 
disorder.  She should be asked for 
specific information as to where and by 
whom she was diagnosed as having 
degeneration of the cartilage and 
arthritis of her knees.  After 
obtaining any necessary authorization, 
the RO should then request and 
associate with the claims file any 
records of treatment of the veteran.

3.  The RO should contact M.T., M.D. at 
Irwin Army Community Hospital who 
authored the April 2000 letter of 
record that purported to provide a 
nexus between a current bilateral knee 
disorder and the veteran's service, and 
request that she provide clarification 
as the exact diagnosis of the bilateral 
knee disorder the veteran had prior to 
service and the exact diagnosis of her 
current bilateral knee disability that 
she asserts was aggravated by the 
veteran's military service.

4.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any knee disorder that may 
be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including private medical records 
dated prior to service.  The examiner 
is requested to identify all current 
bilateral knee disorders and to 
indicate for each current disorder, 
whether such disorder preexisted the 
veteran's military service.  For each 
disorder found to have preexisted the 
veteran's military service, the 
examiner should indicate whether the 
knee disorder worsened during service, 
and if so, whether the increase in 
severity represented the natural 
progression of the disability.  If a 
current knee disorder is determined by 
the examiner not to have preexisted the 
veteran's military service, the 
examiner is requested to indicate 
whether it is at least as likely as not 
that the current knee disorder is 
etiologically related to the 
symptomatology shown in the service 
medical records or otherwise to her 
military service.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of all 
pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

5.  In addition to the development 
requested above, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional 


office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until she is notified.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




